Citation Nr: 9926095	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for degenerative 
changes to the cervical spine, claimed as a back injury as a 
result of shell fragment wounds with retained foreign body, 
to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted entitlement to service connection for 
degenerative changes to the cervical spine and assigned a 
noncompensable evaluation thereto, and later also granted 
entitlement to service connection for PTSD, assigning a 30 
percent evaluation thereto.  The veteran challenges these 
evaluations.  In addition, the RO initially denied 
entitlement to a permanent and total disability evaluation 
for pension purposes. 

In June 1997, the Board remanded the above three issues to 
the RO for further development.  Entitlement to a nonservice-
connected pension was subsequently granted and that issue is 
no longer before the Board.  With respect to the remaining 
two issues identified on the title page, the requested 
developments have been accomplished and the case is now ready 
for appellate review.  As noted in the previous Remand, the 
veteran had attempted to raise several additional issues and 
he was instructed to pursue those issues directly with the 
RO.  Upon review of the claims file, it does not appear that 
the Board has jurisdiction over any of the additional issues 
at this time.

Finally, the Board notes that the issues were characterized 
on Remand as entitlements to increased ratings.  However, in 
view of the recent guidance, the issues now before the Board 
are taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
current increases are in order, and the issues have been 
recharacterized as set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
statements of the case and the supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that the evaluations 
are to be assigned for each disability for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD produced "definite" occupational and social 
impairment, but no more.  

3.  The veteran's subjective complaints and objective 
assessment of PTSD currently produce no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

4.  The veteran's neck disability is currently manifested by 
subjective complaints of pain and stiffness.   

5.  Current objective findings of the veteran's neck 
disability include X-ray evidence of a small shrapnel 
fragment just superior to C1 with arthritic changes to C4-C6; 
minor joint group.  

6.  There is no objective clinical evidence of muscle damage, 
limitation of motion, residual scarring, or damage to bones, 
joints, or nerves.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1998).

2.  A 10 percent, but no more, for degenerative changes to 
the cervical spine, claimed as a back injury as a result of 
shell fragment wounds with retained foreign body, to include 
traumatic arthritis is warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Plate I, DCs 5003, 5010, 
5287, 5290, 5323, 7803, 7804, 7805 (1996) (1998); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 


I.  Entitlement to an Evaluation in Excess of 30 Percent for 
PTSD

Historically, the veteran filed a claim for PTSD in February 
1995, which was granted by rating decision dated in August 
1995, and a 30 percent evaluation was assigned thereto.  The 
veteran disagreed with the evaluation and the claim, in 
effect, became a claim for an increased rating.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the Board 
will consider whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time. 

The RO rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for the period 
prior to November 7, 1996.  Under the old criteria, PTSD was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 was independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  This 
opinion was filed in response to a decision of the Court.  
See Hood v. Brown, 4 Vet. App. 301 (1993).  This definition 
applies as to the old law and the facts of this case.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
"old" criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Post service medical records are negative for treatment or 
diagnosis of PTSD.  Apparently in February 1995, the veteran 
experienced an episode of abnormal taste, headache, and 
slurred speech.  He related that Ativan helped his symptoms 
and that he had had four strokes in the past.  A letter from 
his private treating physician indicated that the veteran had 
a complete stroke due to uncontrolled hypertension.  In 
February 1995, the veteran filed a claim for PTSD on the 
basis that the problems he had were the result of service in 
Vietnam.

In March 1995, the veteran underwent a private 
neuropsychological evaluation.  He complained of a four year 
history of worsening memory problems with periods of fatigue, 
dizziness, nausea, and blurred vision.  He had been told that 
he had had four strokes and a CT scan apparently showed a 
series of lacunar infarctions with mild ventricular atrophy.  
The examiner remarked that the veteran's health problems had 
created a great deal of anxiety and he was on medication for 
"nerves."  He also complained of sleep onset insomnia, and 
irritability and anxiousness when he did not take his 
medication.  He had no income and was reportedly told by his 
physician not to do anything until the cause of his strokes 
was determined.  After psychological testing, the examiner 
diagnosed mild vascular dementia, and adjustment disorder 
with depressed mood.  His GAF was noted to be 50.  The 
examiner also noted that the veteran's level of functioning 
did not permit him to continue occupational activities and he 
had a cognitive decline consistent with cerebrovascular 
accidents which tended to produce diffuse deficits in 
neuropsychological functioning and represented chronic 
difficulties that were unlikely to be resolved.  There was no 
mention made at that time with respect to PTSD.

In a July 1995 VA PTSD examination report, the veteran was 
noted to have a history of vascular dementia.  He was 
actively involved in combat during service and was injured.  
After discharge, he worked as a mechanic until February 1995 
and quit because of memory loss.  It was noted that he had 
tried to obtain Social Security Administration (SSA) 
disability benefits but had been denied.  He complained of 
dreams of Vietnam, Vietnamese attacking him and searching for 
him with rifles, nervousness since returning from Vietnam, 
feelings of detachment, an inability to maintain a long term 
relationship, heavy drinking, was constantly depressed, 
avoided war movies and violence on television, avoided 
talking about the war, avoided large crowds or social events, 
and needed help from his sister with meals and other 
activities.  

Mental status examination revealed that he was withdrawn, 
blunted, had poor eye contact, low-toned but goal directed 
speech, mild paranoia, depressed mood, withdrawn affect, 
impaired insight and judgment, impaired remote memory, and 
fair concentration.  He had no looseness of association or 
flight of ideas, no auditory or visual hallucinations, no 
delusions, denied suicidal or homicidal ideations, could not 
spell a word forward or backwards, could not do serial 7s, 
and had difficulty remembering three words after five 
minutes.  He was alert and oriented to time, place, and 
person, and could name two presidents without difficulty.  
The final diagnosis was mild to moderate PTSD, late onset, 
dementia, and alcohol dependency in sustained remission.

In December 1995, the veteran was hospitalized for a left 
carotid endarterectomy.  In a March 1996 hospitalization 
report, he complained of re-experiencing symptoms, including 
nightmares, intrusive thoughts, difficulty with numbing, 
avoidance, isolation, problems with interpersonal 
relationships, anger, outbursts, and sleep disturbance 
problems.  He was hospitalized for a two week assessment and 
orientation screening evaluation program.  During his period 
of hospitalization, he related that he never married but 
resided in Alabama close to his siblings.  He had been 
employed for many years as a mechanic working in oil field 
construction but had been unable to work since suffering an 
cerebrovascular accident two years previously.  He indicated 
that he now struggled to do even simple mechanical work that 
formerly would have been easy for him.  He had ceased all 
alcohol use since the stroke and his major problem was 
finding meaningful and worthwhile activities.  He related 
that one of his doctors told him to abstain from all activity 
and he was unsure how to spend his time.  Medications 
included Elavil and Lorazepam, which he found beneficial.  He 
denied depressive symptoms, denied recent problems with 
flashbacks, anger or intrusive thoughts of Vietnam, and 
reported that he had not been troubled by his Vietnam 
experiences recently.

Mental status examination revealed that the veteran was 
cooperative, calm, with a somewhat constricted affect and 
occasional appropriate smiles.  His responses were generally 
on target but tended to be vague.  He demonstrated little in 
the way of spontaneous speech and appeared to have difficulty 
coming up with specifics.  He denied psychotic symptoms, 
intellect appeared somewhat dulled, insight was limited, and 
he reported having lost gainful employment and had been 
unable to recraft a constructive and satisfying life.  The 
examiner noted that the veteran consistently denied symptoms 
suggestive of active or problematic PTSD and that it was 
possible that the previous diagnosis of PTSD had been treated 
successfully, accounting for the minimal present symptoms.  
The examiner noted the evidence of multi-infarct dementia and 
concluded that the veteran was probably unemployable in any 
competitive employment situation.  The final diagnoses 
included multi-infarct dementia, mild, and PTSD, by history.

Outpatient treatment records show on-going treatment for 
chronic PTSD and vascular dementia.  In the most recent VA 
mental disorders examination report dated in February 1999, 
the veteran reported that he experienced events from Vietnam 
on a daily basis.  He complained of difficulty sleeping, and 
dreams of Vietnamese surrounding his grandmother's house.  He 
denied intrusive thoughts during the day, avoided thinking 
about his military experiences, and became sad if he 
attempted to watch a war movie.  He stated that the doctor 
told him he did not have a future, was not suicidal or 
homicidal, reported social isolation because of a lack of 
trust of all but his close family members, and was 
hypervigilant with an exaggerated startle response.  Mental 
status examination revealed that he was alert and oriented.  
He had good eye contact and his speech was regular.  Thought 
processes were simple and concrete, and he had a slightly 
decreased ability to focus and sustain and shift attention.  
His abstract of proverbs was concrete.  He denied auditory or 
visual hallucinations.  The final diagnoses included PTSD and 
his GAF was reported at 55.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently 
assigned 30 percent for the veteran's PTSD is not in order 
under the new regulations.  First, a 50 percent evaluation 
would only be in order for flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, frequently panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  While the veteran 
experiences some of these symptoms, it appears to be related 
to his vascular dementia.  Specifically, in the most recent 
VA examination report, he was alert and oriented, had good 
eye contact, had regular speech, and his thought processes 
were simple and concrete.  Although he had a slight decreased 
ability to focus and sustain and shift attention, the problem 
had previously been attributed to several strokes and 
vascular dementia.  Further, although he was on regular 
medication, he had never required hospitalization for a 
psychiatric disability.  

The Board recognizes that the veteran complained of 
difficulty sleeping, intrusive thoughts, avoided thinking 
about his military experience, and avoided war movies; 
however, those symptoms alone are not sufficient to warrant 
an evaluation in excess of 30 percent evaluation and the 
Board concludes that the overall picture of PTSD alone is 
closer to a 30 percent evaluation.  Specifically, he does not 
have evidence of circumstantial speech, or difficulty 
understanding complex commands as a result of PTSD.  In 
addition, he was oriented, and denied hallucinations or 
delusions.  This further supports a 30 percent evaluation 
under the new criteria, but no more.

The Board notes that the most recent GAF is reported at 55, 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  This finding is also consistent with a 30 percent 
evaluation under DC 9411, but does not support a rating in 
excess of 30 percent.  As noted above, a 30 percent 
evaluation is warranted with symptoms of depressed mood, 
anxiety, suspiciousness, weekly panic attacks, sleep 
impairment, and mild memory loss.  Based on the evidence 
above, the Board concludes that the veteran's service-
connected PTSD is appropriately compensated by the assignment 
of a 30 percent disability evaluation.  Accordingly, the 
Board finds that the schedular criteria for a rating in 
excess of the currently assigned 30 percent disability 
evaluation are not met.    

Similarly, these findings support a finding of a rating of 30 
percent but no more under the old criteria as well.  As 
noted, there appears to be no substantive difference in the 
application of the criteria in this case.  The findings and 
symptoms reported above do not show more than "definite" 
impairment of social and industrial adaptability.  Of 
particular note, although the veteran has been unemployable 
since essentially 1995, the medical examiners have 
consistently maintained that the loss of occupational 
performance was due to the veteran's strokes as a result of 
hypertension and vascular dementia.  Specifically, the March 
1995 neuropsychological examiner concluded that the veteran's 
level of functioning did not permit him to continue 
occupational activities due to a cognitive decline consistent 
with cerebrovascular accidents.  Further, in the July 1995 VA 
examiner noted that the veteran stopped working in February 
1995 (at the time of the stroke) on account of memory loss.  
There was no indication that his inability to work was due to 
PTSD.  In a March 1996 hospitalization report, the veteran 
reported very few symptoms of PTSD.  Accordingly, there is no 
basis on which to grant an evaluation in excess of 30 percent 
under the old regulations.  The foregoing discussion 
concerning establishing and maintaining effective or 
favorable relationships is for consideration in making this 
determination.  

While the record clearly demonstrates that the veteran 
experiences some level of occupational and social impairment 
with deficiencies in several areas, including memory loss, 
anxiety, sleep disturbances, a cognitive disorder, complaints 
of nightmares, intrusive thoughts, and the like, the Board 
finds that the veteran's service-connected disability does 
not rise to the level of a 50 percent evaluation.  Thus, a 
rating in excess of 30 percent is not warranted under any of 
the applicable criteria.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

II.  Entitlement to a Compensable Evaluation for Degenerative 
Changes to the Cervical Spine, as a Result of Shell Fragment 
Wounds 

In addition to the regulations cited above, in evaluating 
increased ratings, consideration will be given to whether 
higher ratings are available under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Specifically, in DeLuca, the Board was 
directed to consider whether a veteran's complaints of 
shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Finally, the Board notes that the criteria for evaluation of 
muscle injuries was amended while this case was undergoing 
development.  The changes as pertain to the applicable 
diagnostic code (5323) and surrounding provisions do not vary 
significantly from those previously in effect.  As such, the 
Board may proceed without prejudice to the veteran.  Bernard, 
supra.

Service medical records show that the veteran sustained 
shrapnel wounds to his back and neck in an ambush in August 
1969.  In the Injury Report, there was no estimated loss of 
time from duty as a result of the injury anticipated and no 
possibility of permanent partial or permanent total 
disability noted.  Additional medical records in September 
1969 fail to mention any problems with back or neck residual 
shrapnel wounds.  In November 1969, he was again treated for 
a fragment wound to the tip of the nose with penetration to 
the right nasal cavity and lodged in the nasopharynx at the 
base of the skull.  There was no neurological or bony defect 
noted.  He was hospitalized for eleven days and discharged.  
There was no further notation of any treatment for the 
shrapnel wounds.  The July 1972 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
head, face, neck, and scalp, and identified body marks were 
related to tattooing.  

Post service medical records are negative for treatment or 
diagnosis of shrapnel wounds.  In August 1993, the veteran 
filed a claim for face wounds and a back injury due to 
combat.  In a November 1993 VA nose and sinuses examination 
report, the veteran related a history of a shrapnel fragment 
wound from a grenade injury that hit him in the nose and went 
through the back of the skull during the latter part of 1968.  
He reported that he was hospitalized for up to 40 days.  In 
addition to sinus problems, he complained of slight pain 
associated with right lateral movements and on the left side 
of his neck, otherwise there was full range of motion.  There 
was no evidence of scars on the back of the neck.  An X-ray 
of the cervical spine showed a small shrapnel fragment just 
superior to C1 with mild degenerative changes of C4-C6.  The 
final diagnoses included shrapnel injury with retained 
shrapnel fragment just superior to C1 and degenerative 
changes of the cervical spine.  By rating decision dated in 
March 1994, the RO granted entitlement to service connection 
for degenerative changes of the cervical spine as a result of 
shell fragment wound, claimed as a back injury, and a 
noncompensable evaluation was assigned thereto.  

In October 1995, the veteran complained of neck pain from 
shrapnel lodged in the back of his neck.  In October 1997, he 
again complained of pain and stiffness in his neck, which he 
attributed to the shrapnel injury.  In the most recent VA 
general medical examination report dated in February 1999, 
the veteran complained of, among other things, a history of a 
shrapnel nasal injury.  Physical examination reveals that the 
veteran's head and face were within normal limits.  The neck 
was stable and the function of the shoulders, elbow, wrists 
and fingers were in the functional range.  Sensory motor 
findings were intact, bilaterally.  There was no evidence of 
any pathological reflexes.  The spinal cord function was 
clinically intact in the upper and lower extremities.  
Diagnoses included old nasal shrapnel injury with no 
complications.

Limitation of Motion

The RO has rated the veteran's cervical spine disability 
under DC 5010.  The Board will also consider DCs 5287 and 
5290 for cervical ankylosis and limitation of motion of the 
cervical spine.  Arthritis due to trauma under DC 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation; a 40 percent evaluation may 
be assigned for ankylosis in an unfavorable position.  
38 C.F.R. § 4.71a, DC 5287 (1998).  Limitation of motion 
under DC 5290 is assigned a 10 percent evaluation with slight 
limitation of motion; and a 20 percent evaluation is 
warranted with moderate limitation of motion.  A 30 percent 
evaluation is assigned under this code when limitation of 
motion is severe.  38 C.F.R. § 4.71a, DC 5290 (1998). 

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the neck.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the most recent VA 
examination, the veteran demonstrated a certain level of 
motion of the neck.  Therefore, because the evidence does not 
show ankylosis of the neck, there is no basis under DC 5287 
for a compensable rating.  

Further, there is no evidence that the veteran demonstrates 
slight limitation of motion of the neck.  As noted in the 
most recent VA examination report, the neck was stable and 
movement was in the functional range.  This is consistent 
with an early VA examination report indicating that range of 
motion of the neck was full, although it was noted that the 
veteran complained of slight pain associated with right 
lateral movements.  However, it was not determined that the 
pain was due to shrapnel fragments at the base of the skull.  
Nonetheless, there is no evidence that this approximates more 
than slight limitation of motion.  In addition, a separate 
rating for muscle injury and for limitation of motion would 
not be in order.  The muscles involved have as their function 
some motions of the head.  To assign separate ratings for the 
same anatomical function would violate the provisions against 
pyramiding.  38 C.F.R. §§ 4.14, 4.55.  Accordingly, the Board 
can find no basis under DC 5290 to grant a compensable 
evaluation based on limitation of motion of the neck.

However, although the veteran is not entitled to a 
compensable rating based on limitation of motion, DC 5003 
provides that in the absence of limitation of motion (as in 
this case), a 10 percent evaluation is for application with 
X-ray evidence of involvement of 2 or more major joints or 
two or more minor joint groups.  A 20 percent evaluation may 
be assigned with occasional incapacitating exacerbations.  

Here, the RO initially granted entitlement to service 
connection for the veteran's neck injury, in part, based on 
X-ray evidence of degenerative changes which it attributed to 
the retained shell fragment in the veteran's neck.  
Therefore, based on confirmed X-ray evidence of degenerative 
joint disease of the cervical spine, a separate 10 percent 
evaluation is warranted for arthritis under DC 5003.  See 
also 38 C.F.R. § 4.45.

Muscle Injury Residuals

At the outset, it is noted that there has been a regulatory 
change regarding the evaluation of muscle injuries.  No 
significant change occurred in the criteria as they apply to 
this claim.  Thus, consideration under the criteria may 
proceed without prejudice to the veteran.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  

In this case, the Board will consider DC 5323 with respect to 
the veteran's cervical spine disability.  Muscle Group XXIII 
controls the movements of the head, fixation of the shoulder 
movement, muscles of the side and back of the neck, including 
suboccipital, lateral vertebral and anterior vertebral 
muscles.  Under DC 5323, a slight impairment will be assigned 
a noncompensable evaluation; a moderate impairment will be 
assigned a 10 percent evaluation; a moderately severe 
impairment may be assigned a 20 percent evaluation; and a 
severe impairment may be assigned a 30 percent evaluation.  

The Board has reviewed the medical records from both a 
shrapnel injury to the neck in August 1969 and a shrapnel 
injury to the nasal cavity with fragments lodged in the base 
of the skull in November 1969.  It appears that at the time 
of the initial injuries, there was apparently no evidence of 
muscle injury.  At the time of the August 1969 injury, there 
was no loss of time from duty.  At the time of the November 
1969 injury, the veteran was hospitalized for eleven days but 
no mention was made of any muscular damage.  Further, at the 
time of service separation, an examination demonstrated a 
normal clinical evaluation of the veteran's head and neck.  
Finally, there is no current evidence of muscle involvement.  
Specifically, in the most recent VA examination report, the 
neck was noted to be stable and movement was in the 
functional range.  Accordingly, there is no evidence of 
moderate impairment.  Thus, the Board can find no basis on 
which to grant a separate compensable evaluation under DC 
5323.

Residual Scarring

In evaluating the scar residuals, the Board notes that under 
DC 7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (1998).  A 10 percent evaluation 
is also warranted under DC 7803 for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803 (1998).  All other scars are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, DC 7805 (1998).  

Importantly, the Board finds that the objective findings do 
not warrant a compensable evaluation under any of the scar 
codes.  Specifically, in the November 1993 VA examination 
report, the examiner specifically noted that there was no 
scars on the back of the veteran's neck.  This is consistent 
with the service medical records at the time of the November 
1969 injury, which indicated that the shrapnel currently 
lodged at the base of the veteran's skull entered through the 
face (for which he is separately service-connected).  Thus, a 
separate compensable evaluation would not be available for 
residual neck scarring.  

Nerve Involvement

The Board will also consider whether the veteran has 
experienced cranial or peripheral nerve involvement as a 
result of shell fragment wounds.  Looking again at the time 
of the initial injuries, the Board notes that the August 1969 
shrapnel injury was apparently minor as there was no loss of 
time from duty and no apparent on-going treatment as 
evidenced by the absence of neck problems subsequent to the 
injury.  Further, at the time of the November 1969 injury, 
the treating medical personnel specifically noted that there 
was no neurological or bony defect noted.  In the most recent 
VA examination report, sensory motor findings were reportedly 
intact and there was no evidence of pathological reflexes.  
The examiner also indicated that the spinal cord function was 
clinically intact.  Thus, there is no evidence of cranial or 
peripheral nerve involvement and no basis on which to assign 
a compensable evaluation.

With respect to the veteran's neck disability, the Board 
observes that the veteran has complained of, and examination 
has disclosed, slight discomfort in the area of the neck.  As 
directed in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board has considered functional loss due to pain, under 38 
C.F.R. § 4.40 (1998), and weakness, fatigability or 
incoordination pursuant to 38 C.F.R. § 4.45 (1998).  However, 
in light of the evidence showing no limitation of motion, and 
no muscle or nerve involvement, as well as the objective 
medical evidence indicating that the veteran's neck is 
functional, and the consideration of additional diagnostic 
codes addressing the issues of weakness, fatigability, and 
incoordination, the Board finds that the veteran's neck 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would warrant a higher 
independent evaluation under the criteria of 38 C.F.R. §§ 
4.40 and 4.45.  Accordingly, while the record clearly 
establishes that the veteran has experienced some discomfort, 
the Board concludes that the veteran's service-connected neck 
disability is appropriately compensated by the separate 
assignment of a 10 percent evaluation for arthritis and there 
is no basis for separate compensable evaluations for muscle 
damage, for limitation of motion, for residual scarring, or 
for nerve involvement.  

In conclusion, the Board has considered the veteran's written 
statements that his neck disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected neck disability is 
appropriate as currently evaluated.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

A separate disability rating not higher than 10 percent for 
degenerative changes to the cervical spine, claimed as a back 
injury as a result of shell fragment wounds with retained 
foreign body, to include traumatic arthritis, is granted, 
subject to the law and regulations governing the awards of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

